Exhibit 10.1
2009 EXECUTIVE BONUS PLAN (THE “PLAN”)
LULULEMON ATHLETICA INC.

PLAN TERM   Fiscal year beginning February 2, 2009   PLAN EFFECTIVE DATE  
February 2, 2009   PLAN YEAR   lululemon’s 2009 fiscal year

PURPOSE

  •   The purpose of the Plan is to increase stockholder value by providing an
incentive for the achievement of goals that support the strategic plan of
lululemon athletica inc. (the “Company”).

ELIGIBILITY

  •   The Plan is applicable for positions of executive vice president and
above, and other senior officers of the Company as designated by the
Compensation Committee of the Board of Directors (the “Participants”).     •  
The CEO has the authority to recommend participants. The Compensation Committee
has the sole authority to designate Participants.     •   Eligibility will cease
upon termination of the Participant’s employment, withdrawal of designation by
the Compensation Committee, transfer to a position compensated otherwise than as
provided in the Plan, termination of the Plan by the Company, or if the
Participant engages, directly or indirectly, in any activity which is
competitive with any Company activity.     •   If a Participant changes from an
eligible position to an ineligible position during the Plan Year, eligibility to
participate will be at the discretion of the Compensation Committee.

TARGET BONUS

  •   The target bonus shall be the amount that would be paid to the Participant
under the Plan if 100% of Financial Performance Goals and 100% of Individual
Performance Goals were met (the “Target Bonus”).     •   The Target Bonus for
each Participant shall be established by the Compensation Committee no later
than ninety (90) days after the beginning of the Plan Year.     •   The Target
Bonus may be established as a percentage of base cash salary, or according to
another method established by the Compensation Committee. The amount of the
Target Bonus earned by the Participant shall be based on the achievement of
Financial Performance Goals and, if applicable, Individual Performance Goals.

OBJECTIVE FINANCIAL PERFORMANCE GOALS

  •   The Compensation Committee shall select the Financial Performance Goals
for each Participant no later than ninety (90) days after the beginning of the
Plan Year and while the outcome is substantially uncertain.     •   The
Compensation Committee shall select the amount of the Target Bonus for each
Participant under the Plan no later than ninety (90) days after the beginning of
the Plan Year.     •   The Compensation Committee may establish any special
adjustments that will be applied in calculating whether the Financial
Performance Goals have been met to factor out extraordinary items no later than
ninety (90) days after the beginning of the Plan Year and while the outcome is
substantially uncertain.     •   The Company’s overall financial performance is
evaluated against four critical financial measures:

  •   diluted earnings per share     •   company revenue     •   gross margin  
  •   inventory turns

 



--------------------------------------------------------------------------------



 



  •   In addition, no bonus will be paid under the Plan unless a specific level
of positive cash flow is achieved (the “Plan Trigger”). The Compensation
Committee will establish the Plan Trigger no later than ninety (90) days after
the beginning of the Plan Year.     •   The maximum performance level for each
Financial Performance Goal is 120%.     •   90% of the Target Bonus will be
based on achievement of the Financial Performance Goals.

INDIVIDUAL PERFORMANCE GOALS

  •   The portion of the Target Bonus not determined by achievement of the
Financial Performance Goals shall be determined by the Participant’s achievement
of Individual Performance Goals.     •   Each Participant with Individual
Performance Goals shall submit such Individual Performance Goals for approval by
the Compensation Committee within ninety (90) days after the beginning of the
Plan Year.     •   The maximum performance level for each Individual Performance
Goal is 120%.

BONUS PAYOUT AND ELIGIBILITY

  •   The bonus payout for each Participant under the Plan is based on the
achievement of the Financial Performance Goals and the Individual Performance
Goals (the “Bonus Payout”). A Bonus Payout under the Plan is earned as of the
end of the Plan Year and will be paid according to the Plan, if the Participant
remains a Company employee through the date on which Bonus Payouts are made to
Participants under the Plan, unless employment is terminated prior to the end of
the Plan Year due to death or disability.     •   The Compensation Committee, in
its discretion, may determine that the Bonus Payout for any Participant will be
less than (but not greater than) the amount earned by such Participant under the
Plan.

BONUS PAYOUT CALCULATION

  •   Within ninety (90) days after the beginning of the Plan Year and while the
outcome is substantially uncertain, the Compensation Committee shall review and
approve for each Participant: the Target Bonus; the Financial Performance Goals;
the Individual Performance Goals; and the relative weighting of the goals for
the Plan Year. Those metrics will be used to calculate the Bonus Payout for each
Participant. The Compensation Committee shall review the Bonus Payout
calculation for each Participant.

BONUS PAYOUT PRORATIONS

  •   For any Company employee who meets eligibility criteria and becomes a
Participant after the start of the Plan Year but before November 1st of that
fiscal year, or whose employment with the Company is terminated prior to the end
of the Plan Year because of disability or death, the Compensation Committee
(1) shall prorate the Bonus Payout related to the Financial Performance Goals,
and (2) in its discretion, may prorate the Bonus Payout related to Individual
Performance Goals. If the Participant is on a leave of absence for a portion of
the Plan Year, the Compensation Committee in its discretion may reduce the
Participant’s Bonus Payout on a pro-rata basis.     •   The proration is based
on the number of full months during which the Participant participated in the
Plan during the Plan Year. Credit is given for a full month if the Participant
is eligible for 15 or more calendar days during that month.     •   If a
Participant changes positions within the Company during the Plan Year, the
Compensation Committee in its discretion may prorate the Participant’s Bonus
Payout by the number of months in each position.

ADMINISTRATION
COMPENSATION COMMITTEE RESPONSIBILITIES:

  •   Approve the Plan design, Financial Performance Goals, and Individual
Performance Goals for each Participant. Determine and certify the achievement of
the Financial Performance Goals and Individual Performance Goals. Approve the
Bonus Payout calculation and Bonus Payout for each Participant.

2



--------------------------------------------------------------------------------



 



  •   In the event of a dispute regarding the Plan, the Participant may seek
resolution through the CEO and the Compensation Committee. All determinations by
the Compensation Committee shall be final and conclusive.

BONUS PAYOUT ADMINISTRATION

  •   The Bonus Payout will be made as soon as administratively feasible and is
expected to be within approximately seventy-five (75) days after the end of the
Plan Year. No amount is due and owing to any Participant before the Compensation
Committee has determined the Bonus Payout.     •   The Company will withhold
amounts applicable to federal, state and local taxes, domestic or foreign,
required by law or regulation.

TERMINATION OF EMPLOYMENT

  •   The Plan is not a contract of employment for any period of time. Any
Participant may resign or be terminated at any time for any or no reason.
Employment and termination of employment are governed by the Company’s policies
and any applicable employment agreement and not by the Plan.

REVISIONS TO THE PLAN

  •   The Plan will be reviewed by the CEO, CFO and the Compensation Committee
on a periodic basis for revisions. The Company reserves the right at its
discretion with or without notice, to review, change, amend or cancel the Plan,
at any time.

3